DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks filed 08/12/2021. Claims 1-12 have been amended. No claims have been added or cancelled. Accordingly, claims 1-12 are currently pending.

Information Disclosure Statement
The information disclosure statement filed 09/19/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the npl document “IPRP for PCT/JP2017/013503” is not translated into English. For non-English documents that are cited, the following must be provided: (a) A concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c)  most knowledgeable about the content of the information, unless a complete translation is provided; and/or (b) A written English language translation of a non-English language document, or portion thereof, if it is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56(c). It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers at al US 2020/0284601 A1 (hence Myers) in view of Kitagishi et al US 2014/0088815 A1 (hence Kitagishi).
In re claims 1, 11, and 12, Myers discloses an interactive telematics system that identifies one or more optimum routes for a user by identifying a plurality of potential routes from a departure location to a destination (Abstract) and teaches the following:
at least one processor circuit with a memory comprising instructions, that when executed by the processor circuit, causes the at least one processor circuit to at least (Fig.2): determine the driving skill of a driver of a vehicle (Paragraph 
However, Myers discloses that each user profile may include, for example, level of driving experience (Paragraph 0027) and doesn’t explicitly teach the following:
determine the driving skill of a driver of a vehicle, based on a driving history of the driver
Nevertheless, Kitagishi discloses a driving assist system includes a vehicle, a mobile terminal of a user who drives the vehicle, and a driving assist device (Abstract) and teaches the following:
a determining unit configured to determine the driving skill of a driver of a vehicle, based on a driving history of the driver (Fig.2, #130 and Paragraphs 0044-0045, 0065)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Myers reference with the driving proficiency level determining unit, as taught by Kitagishi, in order to determine a driving proficiency level of each user based on history of the OBD-based data and a driving proficiency level determination table (Kitagishi, Paragraph 0044).
In re claim 2, Myers teaches the following:
provide the driver by displaying to superpose the at least one path specified in the specifying on the road surface, through a visual method (Fig.3 – Fig.4)
In re claim 3, Myers teaches the following:
accumulate path information regarding paths traveled by a plurality of vehicles (Fig.2, #250 and Paragraph 0031); and share the accumulated path information among a plurality of drivers (Fig.2, #230, #120’s)
In re claim 4, Myers teaches the following:
specify a new path based on the accumulated path information (Fig.2, Fig.5, and Paragraph 0055)
In re claim 7, Myers teaches the following:
specify at least one path travelable by the driver on the road surface based on vehicle information (Fig.2, #244 and Paragraph 0028)
In re claim 8, Myers teaches the following:
wherein the providing unit switches a display method of the at least one path specified by the specifying unit in accordance with the driving skill (Fig.3 – Fig.4)
In re claim 10, Myers teaches the following:
wherein, in the traveling path providing system, the vehicle and an information processing device are communicably connected, the vehicle includes the at least one processor circuit to execute the acquiring and the providing, and the information processing device includes the at least one processor circuit to execute the determining and the specifying (Fig.1 and Paragraph 0035)
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of Kitagishi as recited above and further in view of Naboulsi US 2017/0305349 A1 (hence Naboulsi).
In re claim 5, the combination of Myers and Kitagishi discloses the claimed invention as recited above but doesn’t explicitly teach the following:
Create a three-dimensional map data using the accumulated path information
Nevertheless, Naboulsi discloses telematics inside and outside the vehicle, namely to the field of integrating information, communication, computing, personal data, personal interest, legal factors, etiquette, environmental factors, geographical factors, temporal factors, professional data, medical data and entertainment technologies into one pervasive integrated system (Paragraph 0003) and teaches the following:
create a three-dimensional map data using the accumulated path information (Paragraph 0091, Fig.24, and Paragraphs 0186 and 0322)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Myers reference with the 3D map, as taught by Naboulsi, in order to bring awareness to a user using architectural and topographical maps including 3D maps (Naboulsi, Paragraph 0322).
In re claim 6, the combination of Myers and Kitagishi discloses the claimed invention as recited above but doesn’t explicitly teach the following:
acquire biological information regarding the driver while driving the vehicle, and specify the at least one path travelable by the driver on the road surface based on the biological information
Nevertheless, Naboulsi discloses telematics inside and outside the vehicle, namely to the field of integrating information, communication, computing, personal data, personal interest, legal factors, etiquette, environmental factors, geographical factors, temporal factors, professional data, medical data and entertainment technologies into one pervasive integrated system (Paragraph 0003) and teaches the following:
acquire biological information regarding the driver while driving the vehicle, and specify the at least one path travelable by the driver on the road surface based on the biological information (Paragraph 0145)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Myers reference with the sensors indicating a health of a driver, as taught by Naboulsi, in order to continually update the driver profile based on feedback obtained as to the driver's driving habits, and such profile updates can be made based on real-time data, or statistical analysis (Naboulsi, Paragraph 0186).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of Kitagishi as recited above and further in view of Haleem US 20120191343 A1 (hence Haleem).
In re claim 9, the combination of Myers and Kitagishi discloses the claimed invention as recited above but doesn’t explicitly teach the following:
display an image object to lead the at least one path when the at least one path specified in the specifying is provided, a content displayed by the at least 
Nevertheless, Haleem discloses a navigation system and more particularly a system for maneuver attempt training mechanism (Paragraph 0001) and teaches the following:
display an image object to lead the at least one path when the at least one path specified in the specifying is provided, a content displayed by the at least one processor circuit is updated in a timely manner in response to an operation of the driver while displaying the content (Fig.3, #210 and Paragraph 0041)
23.	It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Myers reference to include displaying guidance along the travel path, as taught by Haleem, in order to improve a driver skill grade when attempting a maneuver (Haleem, Paragraph 0009).

Response to Arguments
Applicant's arguments filed on 08/12/2021 have been fully considered but they are not persuasive.
With respect to applicant’s argument with respect to the rejection of claims 1, 11, and 12 under 35 U.S.C. 103 as being unpatentable over Myers in view of Kitagishi and that the combination fails to teach or suggest “by superposing the surroundings information in a view of the driver”, the examiner respectfully disagrees with that statement. Myers discloses sending and displaying the optimized route to the user and 
With respect to applicant’s arguments, see applicant’s argument, page 10, filed on 08/12/2021, with respect to the rejection(s) of claim(s) 9 under 35 U.S.C. 103 as being unpatentable over Myers in view of Kitagishi and that the combination fails to teach or suggest displaying an image object to lead the at least one path, or updating content displayed in a timely manner in response to an operation of the driver while the content is displayed, the arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Haleem as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAMI KHATIB/Primary Examiner, Art Unit 3669